 

. . a
AO 245B (Rev, 29/7019) Judgment in a Criminal Petty Case (Modified) Page | of | LA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. : 7 (For Offenses Committed On or After November 1, 1987)
Luis Leonel Gaspar-Garcia Case Number: 3:19-mj-23502
Thomas §. Siths "gz
| : - Defendant's Attorne Ese : ‘. E= iL}
REGISTRATION NO. 88597298 |
| AUG 2 8 op
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint ery nolEFK Us OST eto
TTT IS TES ee fT
LI was found guilty to count(s) oo, . By TRIGT OF Cat jp “ORMa
after a plea of not guilty. Say
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section ' Nature of Offense Count Number(s)
8:1325. _ ILLEGAL ENTRY (Misdemeanor) 1
LJ The defendant has been found not guilty on count(s)
CI Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons t to be
imprisoned for a term of:

/
x TIME SERVED Oo ___ days

 

_—& Assessment: $10 WAIVED &l Fine: WAIVED
. Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
[] Court recommends defendant be deported/removed with relative, _- ___ charged in case

 

 

IT 18 ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, August 28, 2019
Date of Imposition of Sentence

a yoy : Da. ae | aa
Received NAVE i

DUSM © } HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

a
4

Clerk’s Office Copy | |  3:19-mj-23502

 
